FILED
                            NOT FOR PUBLICATION                              NOV 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-30105

               Plaintiff - Appellee,              D.C. No. 3:11-cr-05428-BHS

  v.
                                                  MEMORANDUM*
JAMES LEROY CARTER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       James Leroy Carter appeals from the district court’s judgment and

challenges his guilty-plea conviction for failure to register and update his sex

offender registration under the Sex Offender Registration and Notification Act

(“SORNA”), in violation of 18 U.S.C. § 2250(a). We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review Carter’s challenge to the district court’s denial of his

motion to dismiss the indictment de novo, see United States v. Cabrera-Gutierrez,

756 F.3d 1125, 1129 (9th Cir. 2014), cert. denied, 135 S. Ct. 124 (2014), and we

affirm.

      Carter contends that Congress violated the non-delegation doctrine because

it allows the Attorney General authority to legislate SORNA’s retroactive

application. This contention is foreclosed. See United States v. Richardson, 754
F.3d 1143, 1146 (9th Cir. 2014) (per curiam) (“SORNA’s delegation of authority

to the Attorney General to determine the applicability of SORNA’s registration

requirements to pre-SORNA sex offenders is consistent with the requirements of

the non-delegation doctrine.”).

      AFFIRMED.




                                         2                                    12-30105